DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/30/2022.


Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Applicant argued on the page of the remark  that Ansari as cited does not disclose a validating node executing the locking script to verify a source of data, wherein the determined data source provides data which was not established at the time a previous blockchain transaction was created.
 	Examiner respectfully disagrees. Chen disclose par 0068 software program, i.e. digital asset, is locked and unavailable to the user and user provides payment and computing device identifier, i.e. public key and [0070] The upgrade code is provided to the user and a computing device at step 630, which unlocks the additional feature;  0050 It is determined at step 370 if the retrieved unique identifier matches, i.e. validating,  the unique identifier of the computing device, and if the retrieved product identifier matches the identifier of the product that the user is trying to run. If either of these comparisons fails, the activation process stops, at step 380, optionally with an error message or other indicator being displayed or otherwise provided to the user. Moreover, the software program, i.e. locking script is executing in the computing device, may be disabled or aborted. The computing device may also be disabled, if desired.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al US 2017/0220815 in view of Chen et al US 2006/0048132.

 	As per claim 1, Ansari discloses a computer-implemented method comprising: 
including, by a node in a blockchain network, a locking script in a blockchain transaction to lock a digital asset associated with the blockchain transaction (claim 10, a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.  And par 0068 ,0027,the system 100 monitors the blockchain 116 for when the script, i.e. locking script, associated with this “final” transaction, i.e. transaction, has been fulfilled in step 336. that blockchain 116 effectively notifies the recipients 126 of the expiration of the script associated with the final blockchain transaction ), the locking script including a public key for a determined data source, wherein the determined data source provides data that was unknown at the time a previous blockchain transaction was created (  0065 The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to wherein the transaction is signed by the public key to lock the transaction.  0005,0014  Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts, i.e. locking script,  that make up a given blockchain transaction. 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier, i.e. public key, associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor) ), and including instructions to cause a validating node executing the locking script to verify  that the determined data source is the source of data that was previously unknown and that is provided in an unlocking script of the blockchain transaction by ( [0015] Once a document is approved for release, a final transaction is generated and submitted to the blockchain. This blockchain transaction may have additional requirements to “unlock” the document or information provided therein (e.g., a specific time at which the information may be available). Once the final transaction is submitted, the intended recipients of the document may monitor the blockchain to determine if they can now access the document stored in the transaction): a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (par 0028  the editor's public wallet identifier, i.e. public key, was generated (e.g., using a hash algorithm). ); and b) evaluating a cryptographic signature in the unlocking script based on the modified public key (  par 0051 This signature may complete one part (or the whole) of the smart contract associated with the document. And 0084 the use of multi-signature functionality provides for a secure and verifiable process, i.e. evaluating,  that allows users to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee that the document or content that is approved by the approvers is the same document or content that is then “sent” to the recipients.); and 
 	sending, by the node, the blockchain transaction to the blockchain network( 0038] The above information that is entered by the submitter user on the submitter system 120, i.e. node, is received by the information system 100 at step 202. Once the information is received, the system proceeds to interact with the blockchain in step 204 where the first (of perhaps many) blockchain transactions, i.e. blockchain transaction,  associated with this job is generated and submitted, i.e. sending,  to the blockchain 116. 0059 0059] Once the document is received by the system 100 it is encrypted at step 304. At step 306 a blockchain transaction is created that includes the encrypted document or a hash thereof, this transaction is then submitted to the blockchain 116 at step 308. After being received at the blockchain 116, the transaction is stored in the blockchain 116. In certain examples, the transaction is “from” the submitter and “to” one or more editors. In certain examples, the transaction is ‘to” one or more approvers.).  

 	Ansari does not explicitly disclose a locking a digital asset ; and validating the node executing the locking script.

 	However, Chen disclose a locking a digital asset (par 0068 software program, i.e. digital asset, is locked and unavailable to the user and user provides payment and computing device identifier, i.e. public key and [0070] The upgrade code is provided to the user and a computing device at step 630, which unlocks the additional feature);  validating the node executing the locking script ( 0050 It is determined at step 370 if the retrieved unique identifier matches, i.e. validating,  the unique identifier of the computing device, and if the retrieved product identifier matches the identifier of the product that the user is trying to run. If either of these comparisons fails, the activation process stops, at step 380, optionally with an error message or other indicator being displayed or otherwise provided to the user. Moreover, the software program, i.e. locking script is executing in the computing device, may be disabled or aborted. The computing device may also be disabled, if desired.).

 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results. 
 	A person having ordinary skill in the art before the effective filling date or the invention would having found it obvious to apply Chen’s known technique of locking the software code with the Ansari’s disseminating the time sensitive information using the blockchain that was ready for improvement to yield the predictable result of secure the software content without license. 

 
 	As per claim 2, Ansari in view of Chen discloses the computer-implemented method of claim 1, Ansari discloses wherein the locking script further defines one or more data constraints and wherein the locking script further includes instructions to cause the validating node to invalidate a blockchain transaction that includes the unlocking script when the one or more data constraints are not satisfied by the data ( par 0068 ,0027,the system 100 monitors the blockchain 116 for when the script, i.e. locking script, associated with this “final” transaction, i.e. transaction, has been fulfilled in step 336. that blockchain 116 effectively notifies the recipients 126 of the expiration of the script associated with the final blockchain transaction and 0065 The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to wherein the transaction is signed by the public key to lock the transaction.).  

 	As per claim 9, Ansari in view of Chen discloses the computer-implemented method of claim 1, Ansari discloses  wherein the locking script is further configured to include instructions for removal of the lock on the digital asset by the node after a defined time period ( claim 10, the third blockchain transaction includes a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction).  

  As per claim 10, Ansari discloses a non-transitory computer readable storage medium comprising computer-executable instructions that, when executed, configure a processor to perform the method of claim 1 of: including, by a node in a blockchain network, a locking script in a blockchain transaction to lock a digital asset associated with the blockchain transaction (claim 10, a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.  And par 0068 ,0027,the system 100 monitors the blockchain 116 for when the script, i.e. locking script, associated with this “final” transaction, i.e. transaction, has been fulfilled in step 336. that blockchain 116 effectively notifies the recipients 126 of the expiration of the script associated with the final blockchain transaction ), the locking script including a public key for a determined data source, wherein the determined data source provides data that was unknown at the time a previous blockchain transaction was created (  0065 The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to wherein the transaction is signed by the public key to lock the transaction.  0005,0014  Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts, i.e. locking script,  that make up a given blockchain transaction. 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier, i.e. public key, associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor) ), and including instructions to cause a validating node executing the locking script to verify  that the determined data source is the source of data that was previously unknown and that is provided in an unlocking script of the blockchain transaction by ( [0015] Once a document is approved for release, a final transaction is generated and submitted to the blockchain. This blockchain transaction may have additional requirements to “unlock” the document or information provided therein (e.g., a specific time at which the information may be available). Once the final transaction is submitted, the intended recipients of the document may monitor the blockchain to determine if they can now access the document stored in the transaction): a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (par 0028  the editor's public wallet identifier, i.e. public key, was generated (e.g., using a hash algorithm). ); and b) evaluating a cryptographic signature in the unlocking script based on the modified public key (  par 0051 This signature may complete one part (or the whole) of the smart contract associated with the document. And 0084 the use of multi-signature functionality provides for a secure and verifiable process, i.e. evaluating,  that allows users to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee that the document or content that is approved by the approvers is the same document or content that is then “sent” to the recipients.); and 
 	sending, by the node, the blockchain transaction to the blockchain network( 0038] The above information that is entered by the submitter user on the submitter system 120, i.e. node, is received by the information system 100 at step 202. Once the information is received, the system proceeds to interact with the blockchain in step 204 where the first (of perhaps many) blockchain transactions, i.e. blockchain transaction,  associated with this job is generated and submitted, i.e. sending,  to the blockchain 116. 0059 0059] Once the document is received by the system 100 it is encrypted at step 304. At step 306 a blockchain transaction is created that includes the encrypted document or a hash thereof, this transaction is then submitted to the blockchain 116 at step 308. After being received at the blockchain 116, the transaction is stored in the blockchain 116. In certain examples, the transaction is “from” the submitter and “to” one or more editors. In certain examples, the transaction is ‘to” one or more approvers.).  

 	Ansari does not explicitly disclose a locking a digital asset ; and validating the node executing the locking script.

 	However, Chen disclose a locking a digital asset (par 0068 software program, i.e. digital asset, is locked and unavailable to the user and user provides payment and computing device identifier, i.e. public key and [0070] The upgrade code is provided to the user and a computing device at step 630, which unlocks the additional feature);  validating the node executing the locking script ( 0050 It is determined at step 370 if the retrieved unique identifier matches, i.e. validating,  the unique identifier of the computing device, and if the retrieved product identifier matches the identifier of the product that the user is trying to run. If either of these comparisons fails, the activation process stops, at step 380, optionally with an error message or other indicator being displayed or otherwise provided to the user. Moreover, the software program, i.e. locking script is executing in the computing device, may be disabled or aborted. The computing device may also be disabled, if desired.).

 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results. 
 	A person having ordinary skill in the art before the effective filling date or the invention would having found it obvious to apply Chen’s known technique of locking the software code with the Ansari’s disseminating the time sensitive information using the blockchain that was ready for improvement to yield the predictable result of secure the software content without license. 

As per claim 11, Ansari discloses An electronic device comprising: an interface device ( par 0008  a computer-implemented information system that interfaces with a blockchain ); a processor coupled to the interface device ( 0024] Information system 100 includes network interface 108 configured to receive electronic data messages that make up a submitted document, file, or other electronic information submitted from submitter system 120. Electronic data messages may also compose commands or remote procedure calls (e.g., via an application programming interface or API)); and a memory coupled to the processor, the memory having stored thereon computer executable instructions that, when executed ( [0026] Information system 100 includes a hardware processor 102 (e.g., a CPU, GPU, etc. . . . ) that executes instructions 106 stored in electronic memory (e.g., registers, RAM, other volatile or non-volatile memory, etc. . . . ) of information system 100.), configure the processor to perform the method of claim 1 of:
  including, by a node in a blockchain network, a locking script in a blockchain transaction to lock a digital asset associated with the blockchain transaction (claim 10, a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.  And par 0068 ,0027,the system 100 monitors the blockchain 116 for when the script, i.e. locking script, associated with this “final” transaction, i.e. transaction, has been fulfilled in step 336. that blockchain 116 effectively notifies the recipients 126 of the expiration of the script associated with the final blockchain transaction ), the locking script including a public key for a determined data source, wherein the determined data source provides data that was unknown at the time a previous blockchain transaction was created (  0065 The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to wherein the transaction is signed by the public key to lock the transaction.  0005,0014  Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts, i.e. locking script,  that make up a given blockchain transaction. 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier, i.e. public key, associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor) ), and including instructions to cause a validating node executing the locking script to verify  that the determined data source is the source of data that was previously unknown and that is provided in an unlocking script of the blockchain transaction by ( [0015] Once a document is approved for release, a final transaction is generated and submitted to the blockchain. This blockchain transaction may have additional requirements to “unlock” the document or information provided therein (e.g., a specific time at which the information may be available). Once the final transaction is submitted, the intended recipients of the document may monitor the blockchain to determine if they can now access the document stored in the transaction): a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (par 0028  the editor's public wallet identifier, i.e. public key, was generated (e.g., using a hash algorithm). ); and b) evaluating a cryptographic signature in the unlocking script based on the modified public key (  par 0051 This signature may complete one part (or the whole) of the smart contract associated with the document. And 0084 the use of multi-signature functionality provides for a secure and verifiable process, i.e. evaluating,  that allows users to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee that the document or content that is approved by the approvers is the same document or content that is then “sent” to the recipients.); and 
 	sending, by the node, the blockchain transaction to the blockchain network( 0038] The above information that is entered by the submitter user on the submitter system 120, i.e. node, is received by the information system 100 at step 202. Once the information is received, the system proceeds to interact with the blockchain in step 204 where the first (of perhaps many) blockchain transactions, i.e. blockchain transaction,  associated with this job is generated and submitted, i.e. sending,  to the blockchain 116. 0059 0059] Once the document is received by the system 100 it is encrypted at step 304. At step 306 a blockchain transaction is created that includes the encrypted document or a hash thereof, this transaction is then submitted to the blockchain 116 at step 308. After being received at the blockchain 116, the transaction is stored in the blockchain 116. In certain examples, the transaction is “from” the submitter and “to” one or more editors. In certain examples, the transaction is ‘to” one or more approvers.).  
 	Ansari does not explicitly disclose a locking a digital asset ; and validating the node executing the locking script.

 	However, Chen disclose a locking a digital asset (par 0068 software program, i.e. digital asset, is locked and unavailable to the user and user provides payment and computing device identifier, i.e. public key and [0070] The upgrade code is provided to the user and a computing device at step 630, which unlocks the additional feature);  validating the node executing the locking script ( 0050 It is determined at step 370 if the retrieved unique identifier matches, i.e. validating,  the unique identifier of the computing device, and if the retrieved product identifier matches the identifier of the product that the user is trying to run. If either of these comparisons fails, the activation process stops, at step 380, optionally with an error message or other indicator being displayed or otherwise provided to the user. Moreover, the software program, i.e. locking script is executing in the computing device, may be disabled or aborted. The computing device may also be disabled, if desired.).

 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results. 
 	A person having ordinary skill in the art before the effective filling date or the invention would having found it obvious to apply Chen’s known technique of locking the software code with the Ansari’s disseminating the time sensitive information using the blockchain that was ready for improvement to yield the predictable result of secure the software content without license. 




 	As per clam 12, Ansari discloses a computer-implemented method comprising: generating, by a node, a modified private key based on data that was previously unknown at a time a previous transaction was generated and a private key (par 0027 The digital wallet data structure can include a private key (e.g., that is only known to the holder, i.e. node  of the wallet) and a series of identifiers (sometimes called wallet identifiers or walletIDs herein) that have been generated based on the private key wherein the private key is generated by wallet holder);
 	 generating a cryptographic signature for a blockchain transaction referencing digital assets locked by a locking script using the modified private key ( par 0037 multiple approvers may be required to “sign”, i.e. locking,  or unlock (e.g., by using their corresponding private keys) a blockchain transaction that is holding the to-be-released document. This multi-signature requirement may be part of smart-contract that also specifies the time that the transaction will be unlocked and viewed by the intended recipient and 0051 This signature may complete one part (or the whole) of the smart contract associated with the document. And 0084 The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee that the document or content that is approved by the approvers is the same document or content that is then “sent” to the recipients. And  claim 10, a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.  And par 0068 ,0027,the system 100 monitors the blockchain 116 for when the script, i.e. locking script, associated with this “final” transaction, i.e. transaction, has been fulfilled in step 336. that blockchain 116 effectively notifies the recipients 126 of the expiration of the script associated with the final blockchain transaction ); 
adding the cryptographic signature and the data to the blockchain transaction ( par 0084  the use of multi-signature functionality (e.g. a blockchain address the requires multiple signature to unencumber a given transaction) provides for a secure and verifiable process that allows users to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. ); 
and communicating the blockchain transaction to another node ( 0038] The above information that is entered by the submitter user on the submitter system 120, i.e. node, is received by the information system 100 at step 202. Once the information is received, the system proceeds to interact with the blockchain in step 204 where the first (of perhaps many) blockchain transactions, i.e. blockchain transaction,  associated with this job is generated and submitted, i.e. sending,  to the blockchain 116, i.e. another node,. 0059 0059] Once the document is received by the system 100 it is encrypted at step 304. At step 306 a blockchain transaction is created that includes the encrypted document or a hash thereof, this transaction is then submitted to the blockchain 116 at step 308. After being received at the blockchain 116, the transaction is stored in the blockchain 116. In certain examples, the transaction is “from” the submitter and “to” one or more editors, i.e. another node . In certain examples, the transaction is ‘to” one or more approvers.).  
 	Ansari does not explicitly disclose a locking a digital asset.
 	However, Chen disclose a locking a digital asset (par 0068 software program, i.e. digital asset, is locked and unavailable to the user and user provides payment and computing device identifier, i.e. public key and [0070] The upgrade code is provided to the user and a computing device at step 630, which unlocks the additional feature). 
 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results. 
 	A person having ordinary skill in the art before the effective filling date or the invention would having found it obvious to apply Chen’s known technique of locking the software code with the Ansari’s disseminating the time sensitive information using the blockchain that was ready for improvement to yield the predictable result of secure the software content without license. 

 	As per claim 13, Ansari in view of Chen discloses The computer-implemented method of claim 12, Ansari discloses wherein generating a modified private key comprises performing a finite field arithmetic operation on the data and the private key ( par 0037 multiple approvers may be required to “sign”, i.e. locking,  or unlock (e.g., by using their corresponding private keys) a blockchain transaction that is holding the to-be-released document. This multi-signature requirement may be part of smart-contract that also specifies the time that the transaction will be unlocked and viewed by the intended recipient and 0051 This signature may complete one part (or the whole) of the smart contract associated with the document.).  

 	

 	As per clam 15, Ansari in view of Chen discloses the computer-implemented method of claim 12, Ansari discloses wherein the locking script specifies a public key for a determined data source and includes instructions to cause a validating node executing the locking script to evaluate a source of data provided in an unlocking script by (claim 10, a programmatic locking script that is set to expire at a defined time and up until expiration of the programmatic locking script that the plurality of intended recipients cannot access the document included in the third blockchain transaction.  And par 0068 ,0027,the system 100 monitors the blockchain 116 for when the script, i.e. locking script, associated with this “final” transaction, i.e. transaction, has been fulfilled in step 336. that blockchain 116 effectively notifies the recipients 126 of the expiration of the script associated with the final blockchain transaction ): a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script (0065 The key for this address may be held by the system 100 such that no outside parties (or perhaps even the system 100) could then unlock the document (or the transaction that contains the document) because it is signed by a public key for which no party has access to wherein the transaction is signed by the public key to lock the transaction.  0005,0014  Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts, i.e. locking script,  that make up a given blockchain transaction. 0028 a submitter that uploads a new document will “send” a block transaction to a wallet identifier, i.e. public key, associated with an editor (or an approver(s) if no editor is required). That blockchain transaction may only be unlocked by using the private key of the editor from which the editor's public wallet identifier was generated (e.g., using a hash algorithm). When the transaction is “unlocked” by the editor, a new blockchain transaction is generated and sent to a wallet identifier associated with an approver (or another editor)  ); and b) evaluating a cryptographic signature in the unlocking script based on the modified public key (  par 0051 This signature may complete one part (or the whole) of the smart contract associated with the document. And 0084 the use of multi-signature functionality provides for a secure and verifiable process, i.e. evaluating,  that allows users to review a document before the document is released to the recipients. The multi-signature functionality cryptographically guarantees that two or more private keys must be used before the document is released to the intended recipients. The incorporated audit trail functionality also provides a cryptographic guarantee that the document or content that is approved by the approvers is the same document or content that is then “sent” to the recipients).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al US 2017/0220815 in view of Chen et al US 2006/0048132 in view of Lohe et  al US 2017/0085545.

 	As per claim 14, Ansari in view of Chen discloses The computer-implemented method of claim 12,  the combination fails to disclose wherein the finite field arithmetic operation performs multiplication.  
 	However, Lohe discloses wherein the finite field arithmetic operation performs multiplication ( [0225]  blockchain functionality is based upon elliptic curve cryptography, where addresses are derived from elliptic-curve public keys and transactions authenticated using digital signatures. Elliptic Curve Digital Signature Algorithm (ECDSA) is the cryptographic algorithm used by Bitcoin to ensure that funds are spent by rightful owners. The private key, a single unsigned 256 bit integer of 32 bytes, is essentially a randomly generated ‘secret’ number, which is known only to the person that generated it. The range of valid private keys is governed by the “secp256k1 ECDSA standard” used by Bitcoin. The public key corresponds to a private key, but does not need to be kept secret).  


 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results. 
 	A person having ordinary skill in the art before the effective filling date or the invention would having found it obvious to apply Chen’s known technique of locking the software code with the Ansari’s disseminating the time sensitive information using the blockchain, with the public key calculation using the multiplicative operation from the elliptic-curve of Lohe that was ready for improvement to yield the predictable result of denotes multiple private keys for ‘unlocking’ a payment. Bitcoin addresses and associated private keys are stored in encrypted wallet data files typically backed up offline for security. If a wallet or a private key is lost.



Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Includes all the intervening claims into the all the independent claims except the claim 12. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496